FILED
                            NOT FOR PUBLICATION                              OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50554

               Plaintiff - Appellee,              D.C. No. 2:06-cr-00909-R

  v.
                                                  MEMORANDUM*
STEVEN M. FERGUSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Steven M. Ferguson appeals from the district court’s judgment and

challenges the 121-month sentence and $15,000 fine imposed on resentencing

following his jury-trial convictions for various fraud, tax, obstruction, and financial

offenses under 18 U.S.C. §§ 2, 1341, 1503, 1956(a)(1)(A)(i), 1957, and 2314; and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
26 U.S.C. § 7201. We have jurisdiction under 28 U.S.C. § 1291, and we affirm in

part and vacate in part.

      Ferguson contends that the district court violated Federal Rule of Criminal

Procedure Rule 32(i)(3)(B) by failing to resolve alleged factual disputes at

sentencing. This claim fails. Because the arguments that Ferguson raised at

sentencing did not contradict any factual assertions in the presentence report, they

did not invoke the district court’s fact-finding responsibility under Rule 32. See

United States v. Petri, 731 F.3d 833, 840-41 (9th Cir.), cert. denied, 134 S. Ct. 681

(2013). Moreover, any error was harmless because the record reflects that the

disputed facts had no effect on the sentence imposed. See United States v.

Saeteurn, 504 F.3d 1175, 1179 (9th Cir. 2007) (Rule 32(i)(3)(B) claims “are

confined to factual disputes which affected the temporal prison term of the

sentence the district court imposed.”).

      Ferguson next contends that the court erred by orally imposing a $15,000

fine despite its finding that Ferguson was unable to pay a fine. The government

concedes that no fine should be imposed in this case. See U.S.S.G. § 5E1.2(a).

Accordingly, we vacate the fine as orally imposed and hold that the corrected

written judgment, which waives all fines, shall control.

      AFFIRMED in part; VACATED in part.


                                          2                                    13-50554